Klafter, the plaintiff, sent Peoples Bank of Clearwater, the Defendant, Ten Thousand Dollars to be paid W. T. Harrison as cash or binder payment on certain lands purchased by Klafter from Harrison. The order of transmittal carried the following instructions: "Hold subject to satisfactory contract. Quarter cash, balance down payment sixty days balance one, two, three, four years at six per cent."
Krafter contending that the Ten Thousand Dollars was paid to Harrison contrary to these instructions brought a common law action for recovery laying his damages in the sum of Fifteen Thousand Dollars. A trial resulted in a verdict and final judgment for the defendant, to which writ of error was taken.
Assignments of error are predicated on the order sustaining defendant's demurrer to the amended declaration, overruling objection to evidence proferred by defendant, the denial of plaintiff's motion for a directed verdict and the denial of plaintiff's motion for a new trial.
The record has been examined and each assignment considered. An opinion covering in detail the questions raised would be lengthly and would serve no useful purpose as they have been decided in former adjudications of this court. We find ample support for the verdict and judgment below which is accordingly affirmed.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.